DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kucharski (U.S. Patent No. 6,071,225) in view of Ogawa (U.S. Patent No. 5,163,894).
Regarding claim 1: Kucharski discloses a scoring rule for forming a folding score on a sheet material supplied between the scoring rule and an anvil, comprising: a pair of score members each comprising a scoring surface portion with aflat outer surface extending at an angle from a junction point between the flat outer surface and an inner scoring surface (Fig. 4; via pair of score members 76 & 84, with flat angled surface 82, joining point via 84 between the flat outer surface 82 and an inner scoring surface via inner surface surrounding void 86), the score members coupled to a die board of a die roll of a rotary press (Fig. 1), wherein the anvil 
Note, Kucharski discloses the claimed flat outer surface 82, even though it is been shown and described as convex outer surface, it is still even surface with no fold or bend; “without unevenness of surface” as defined by the Dictionary.com site.  Therefore, the surface could be considered as flat curvy surface.  Further, Kucharski is capable of having that surface reshaped to be a completely flat surface (column 4, lines 50-60; “apparatus incorporating modifications and variations will be obvious to one skilled in the art of rotary die cutting machines”).
As applicant’s invention referring to two different embodiments as shown by Figs. 3 of completely flat surface and other on Fig. 6 of showing curved flat surface, while the structure is the same.  Therefore, inherently to those skilled in the art would be capable to replace Kucharski’s flat curved outer surface 82 with another completely flat surface (column 4, lines 50-60; “apparatus incorporating modifications and variations will be obvious to one skilled in the art of rotary die cutting machines”).




    PNG
    media_image1.png
    347
    710
    media_image1.png
    Greyscale


Kucharski does not disclose the limitations of the new added filed amendment (filed on 02/21/2020), referring to the outer scoring surface point to be with a flat, planar surface extending at a constant angle from the junction point.  However, Ogawa discloses similar scoring mechanism with an outer scoring surface being flat/planar surface extending at a constant angle from the junction point, see for example (Figs. 6 & 7; via planar surface of scoring member 4);
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Kucharski’s outer scoring surface 82, by another planar/flat surface (design choice), as suggested by Ogawa, in order to come up with an improved in efficiency of the scoring mechanism (column 1, lines 45-50);
Regarding claim 2: Kucharski discloses that the pair of scoring members are of two pieces, see for example (Fig. 4; via two parts/pieces 82, 76, and 84).
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.

The office as set forth above believes that the main applied art of Kucharski ‘225 suggest the use of the claimed angled scoring member with flat outer surface via 82 (see above annotated figure), but may not be a “planar surface”, as 82 kind of curved surface.  The office therefore, only provided the secondary applied art ‘894 to support the teaching of having pressing, folding, or scoring rule to be taken the shape of angled “planer surface”.  The office though still believes that ‘894 scoring or as applicant argues and call it stamping member 4 is for forming score and fold portion of the web.  The office might agrees with applicant that the score or stamp member 4 of ‘894 is part of the die female member, but still believe such member is used for forming score or fold line on the stamped web, therefore could be considered as scoring member, clearly seen by Fig. 2.  ‘894 in Fig. 2, clearly supporting the rational that element 4 is used to shape, score, and fold the web.  Therefore, it would be reasonable and obvious to those skilled in the art to call it a scoring member.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the both applied arts of ‘225 and ‘894 teaching of mechanism and means for shaping web or cardboard into containers, regardless to the different method of the shape, still both in the same art of forming and shaping web into something else or into package.  Therefore, it would be appreciated by those skilled in the art to use ‘894’s shape of the score or stamping member 4 to modify ‘225’s scoring member shape to be more flat-planar surface as suggested by ‘894.

Applicant further explains that the main applied art ‘225 is referring to rotary die apparatus for creasing or scoring cardboard, while the secondary applied art ‘894 is referring to female type die boards necessarily requires a male type feature be used to define the surface feature in the material in order for the material to be stamped into the shape of the female die board.  Applicant argues that those skilled in the art understand that both applied arts are not on the same field rather teaching away from each other.  The office believes that both applied art indeed related to the same art of shaping and forming package via stamping or scoring on web or cardboards, the method or techniques might be different, but the art itself is similar.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731